Title: From Benjamin Franklin to All Captains and Commanders of American Vessels, [16 November 1782]
From: Franklin, Benjamin
To: All Captains and Commanders of American Vessels


[November 16, 1782]
  To all Captains and Commanders of Vessels of War,Privateers and Letters of Marque belonging to the United States of America
  His most Christian Majesty having consented to the Proposition of the Court of London for renewing the Communication between Dover and Calais, and having to that Effect granted Pass-ports for a like Number of English Vessels, to fulfil that Object— And his Minister for Foreign Affairs having by a Letter to us of the thirteenth Instant, requested, We would give immediate Orders to all Subjects of the United States of America to respect the Vessels thus protected by the Pass-ports of his most Christian Majesty:

We therefore the Minister Plenipotentiary of the sd. United States at the Court of France hereby request you to let all such Vessels pass & repass according to the tenor of their Pass-ports, without any Molestation or Hindrance.
  Given at Passy this 16th. Day of November 1782.
B Franklin
